internal_revenue_service number release date index number -------------------------- ------------------------------------------------ ------------------------------------------- ---------------------------------------------- ------------------------------------ ---------------------------------- - department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------- id no ------------- telephone number --------------------- refer reply to cc tege eoeg teb plr-141789-04 date december -------------------------- legend issuer a dear -------------- this is in response to the request submitted on behalf of the issuer for a ruling that ----------------- the average reasonably expected economic life within the meaning of sec_147 of the internal_revenue_code_of_1986 the 1986_code of the computer_software as defined below is determined based on all of the issuer’s particular facts and circumstances and the statutory three-year useful_life of computer_software for depreciation purposes under sec_167 and the administrative guidelines for the treatment of computer_software costs under revproc_2000_50 2000_1_cb_601 will not bar the issuer from establishing a longer average reasonably expected economic life of the computer_software for purposes of sec_147 facts and representations the issuer intends to issue bonds in a maximum principal_amount not to exceed dollar_figurea the bonds to finance all or a portion of the costs of certain computer_software which it will use to perform administrative functions including financial_accounting procurement payroll and personnel administration the computer_software the issuer does not request a ruling as to the average reasonably expected economic life of the computer_software the issuer requests this ruling to help the issuer determine whether the plr-141789-04 bonds will meet the safe_harbor against the creation of replacement_proceeds under sec_1_148-1 of the income_tax regulations and whether the bonds will have an average maturity that is no longer than reasonably necessary for the governmental purposes of the bonds law and analysis sec_103 provides that except as provided in sec_103 gross_income does not include interest on any state_or_local_bond sec_103 provides in part that sec_103 shall not apply to any arbitrage_bond within the meaning of sec_148 sec_148 provides that for purposes of sec_103 the term arbitrage_bond means any bond issued as part of an issue any portion of the proceeds of which are reasonably expected at the time of issuance of the bond to be used directly or indirectly to acquire higher_yielding_investments or to replace funds which were used directly or indirectly to acquire higher_yielding_investments sec_148 further provides that for purposes of sec_148 a bond shall be treated as an arbitrage_bond if the issuer intentionally uses any portion of the proceeds of the issue of which such bond is a part directly or indirectly to acquire or replace funds which were used to acquire higher_yielding_investments sec_1_148-2 provides in part that under sec_148 the direct or indirect investment of gross_proceeds of an issue in higher_yielding_investments causes the bonds of the issue to be arbitrage_bonds sec_1_148-1 defines gross_proceeds to mean any proceeds and replacement_proceeds of an issue sec_1_148-1 provides that replacement_proceeds arise to the extent that the issuer reasonably expects as of the issue_date that the term of an issue will be longer than is reasonably necessary for the governmental purposes of the issue and there will be available amounts during the period that the issue remains outstanding longer than necessary sec_1_148-1 provides a safe_harbor against creation of replacement_proceeds specifically sec_1_148-1 provides that replacement_proceeds do not arise under sec_1_148-1 for the portion of an issue including a refunding_issue that is to be used to finance or refinance capital projects if that portion has a weighted_average_maturity that does not exceed percent of the average reasonably expected economic life of the financed capital projects determined in the same manner as under sec_147 sec_1_148-10 generally provides that bonds of an issue are arbitrage_bonds under sec_148 if an abusive arbitrage device under sec_1_148-10 is used in connection with the issue sec_1_148-10 provides that any_action is an abusive arbitrage device if the action has the effect of i enabling the issuer to exploit the difference between the tax-exempt rate and taxable interest rates to obtain a material financial advantage and ii overburdening the tax-exempt_bond market sec_1_148-10 provides that an action overburdens the tax-exempt_bond market under sec_1 plr-141789-04 a ii if the action results in issuing more bonds issuing bonds earlier or allowing bonds to remain outstanding longer than is otherwise reasonably necessary to accomplish the governmental purposes of the bonds based on all the facts and circumstances one factor evidencing that the bonds may remain outstanding longer than necessary is a term that exceeds the safe harbors against the creation of replacement_proceeds under sec_1_148-1 sec_147 provides that except as otherwise provided in sec_147 a private_activity_bond shall not be a qualified_bond if it is issued as part of an issue and a the average maturity of the bonds issued as part of such issue exceeds b percent of the average reasonably expected economic life of the facilities being financed with the net_proceeds of such issue sec_147 does not define economic life sec_147 has its origins in sec_103 of the internal_revenue_code of the code sec_103 was added to the code by the tax equity and fiscal responsibility act of sec_219 1982_2_cb_462 the conference_report on h_r h_r conf_rep no pincite c b the conference_report states in general the economic life of assets is to be determined on a case-by-case basis however in order to provide guidance and certainty the conferees intend that the administrative guidelines established for the useful lives used for depreciation prior to the acrs system ie the midpoint lives under the adr system where applicable and the guideline lives under revproc_62_21 1962_2_cb_418 in the case of structures may be used to establish the economic lives of assets however the taxpayer can issue bonds with maturities longer than these administrative guidelines would allow where the taxpayer can show on the basis of the facts and circumstances that the economic life to the principal user or users of the assets for whom the bonds are issued is longer than the lives established by the administrative guidelines this legislative_history clearly indicates that generally the determination of the economic life of bond-financed property is to be made on a case-by-case basis however it also indicates that issuers may but are not required to use the administrative guidelines for the tax_reform_act_of_1986 sec_1301 vol c b the act reorganized sec_103 and sec_103a of the code into sec_103 and sec_141 through of the 1986_code the legislative_history to the act states that to the extent not amended by the act all principles of law prior to the act would continue to apply to the reorganized provisions h_r conf_rep at ii-686 vol c b plr-141789-04 the useful lives used for depreciation prior to the acrs system to establish the economic lives of bond-financed assets in referring to these administrative guidelines for depreciation the conference_report specifies the midpoint lives under the adr asset_depreciation_range_system where applicable and the guideline lives under revproc_62_21 in the case of structures however computer_software was not subject_to the adr system nevertheless the administrative guideline for the useful_life of computer_software was set forth in revproc_69_21 1969_2_cb_303 a sec_5 years in sec_167 providing a 36-month useful_life of computer_software for depreciation purposes was added to the 1986_code by the omnibus_budget_reconciliation_act_of_1993 b 1993_3_cb_1 revproc_2000_50 supersedes revproc_69_21 conforming the useful_life of computer_software under the administrative guideline to that under sec_167 the legislative_history of b expressly states that an issuer can issue bonds with maturities longer than the administrative guidelines for depreciation would allow where the issuer can show on the basis of the facts and circumstances that the economic life to the principal user or users of the assets for whom the bonds are issued is longer than the lives established by the administrative guidelines conclusion accordingly we conclude that sec_147 allows the issuer to establish the average reasonably expected economic life of the computer_software based on its particular facts and circumstances and the three-year useful_life provided under sec_167 or revproc_2000_50 for depreciation purposes does not bar the issuer from establishing a longer average reasonably expected economic life of the computer_software for purposes of sec_147 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically we express no opinion as to the average reasonably expected economic life of the computer_software within the meaning of sec_147 this ruling is directed only to the taxpayer requesting it sec_6110 of the 1986_code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative plr-141789-04 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely assistant chief_counsel exempt_organizations employment_tax government entities by _____________________________ johanna som de cerff assistant branch chief tax exempt bonds branch
